NUMBER 13-21-00371-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                   IN THE MATTER OF C.C.C., A JUVENILE


                    On appeal from the 484th District Court
                         of Cameron County, Texas.


                                        ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       This matter is before the Court on appellee the State of Texas’s first unopposed

motion for extension of time to file brief. This appeal arises from an order waiving the

juvenile court’s exclusive jurisdiction and transferring the case to criminal district court.

See TEX. FAM. CODE ANN. §§ 54.02, 56.01(c)(1)(A). After we granted two motions for

extension of time filed by appellant, appellant’s brief was filed on January 4, 2022;

therefore, the State’s brief is due on January 24, 2022. See TEX. R. APP. P. 38.6(b). The

State requests an additional thirty days to file the brief, noting that its counsel has been
diagnosed with COVID-19 and is self-isolating. The State represents that appellant is

unopposed to the motion.

       Appeals of an order under Texas Family Code § 54.02 certifying a juvenile to stand

trial as an adult are governed by the rules of appellate procedure applicable to accelerated

appeals. Order Accelerating Juvenile Certification Appeals and Requiring Courts to Give

Notice of the Right to An Immediate Appeal, Misc. Docket No. 15-9156 (Tex. Aug. 28,

2015); see TEX. FAM. CODE ANN. § 56.01(h-1). TEX. R. APP. P. 28.1. Appellate courts are

directed to ensure “so far as reasonably possible” that appeals in such cases are brought

to final disposition within 180 days of the date the notice of appeal is filed. Id. Accordingly,

it is the policy of this Court to limit extensions of time in such cases absent truly

extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       Accordingly, the State’s first unopposed motion for extension of time is GRANTED

IN PART and DENIED IN PART. We order the State to file its appellee’s brief on or before

5:00 p.m. on Monday, February 14, 2022. No further extensions of time will be granted.


                                                                         PER CURIAM

Delivered and filed on the
7th day of January, 2022.




                                               2